Title: From John Quincy Adams to George Washington Adams, 30 March 1825
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 30. March 1825
				
				I have this day drawn upon you, at sight, for ten thousand Dollars, in favour of Richard Smith, Cashier of the United States Branch Bank or Order—I drew for the whole sum, because I cannot comprehend, how you should want five hundred dollars, to supply any claims upon you, on my account, while you are in the receipt of all the rents due not only on the first of January last, but on the first of April, which comes before you can receive this Letter. And because I wish emphatically to give you to understand my dislike of the practice of applying capital, to the payment of current expenses—A practice of which I was sorry to learn that you had already given one example, in your own affairs, when you was last here. 	I shall expect your explanation, with your account for the quarter now expiring.  
Your affectionate father.	
				
					J. Q. Adams
				
				
			